 1
 2
 3
 4
 5
 6
 7
 8
 9                                THE DISTRICT COURT OF GUAM
10   In re:                                        Bankruptcy Case No. 19-00010
11                                                 Chapter 11
     ARCHBISHOP OF AGAÑA,
12   a Corporation Sole,
13                           Debtor.
14
15                       ORDER AUTHORIZING DEBTOR TO EMPLOY
                        CHIEF APPRAISALS AS APPRAISER FOR DEBTOR
16
17            On April 3, 2019, Debtor filed the Application to Employ Chief Appraisals as Appraiser

18   for Debtor and the attached Verified Disclosure of Gabriel Lombardi (ECF Nos. 126 and 126-1),
19   and on May 24, 2019, Debtor additionally filed the Corrected Fee Schedule to Application to
20
     Employ Chief Appraisals as Appraiser for Debtor (ECF No. 189). Based upon the Application,
21
     Verified Disclosure of Gabriel Lombardi, and the Corrected Fee Schedule filed in support thereof,
22
23   no objection by the U.S. Trustee, and for good cause showing;

24            IT IS HEREBY ORDERED that:
25            1.     The Application is APPROVED, and the Debtor is authorized to employ Gabriel
26
     Lombardi and Chief Appraisals as its Appraiser effective April 3, 2019.
27
              2.     The compensation of Chief Appraisals for services rendered to the Debtor shall be
28



              Case 19-00010 Document 197 Filed 06/20/19 Page 1 of 2
 1   paid in accordance with the procedures set forth in 11 U.S.C. §§330 and 331, applicable federal

 2   and local Bankruptcy Rules, and such other procedures as may be fixed by this Court.
 3
            SO ORDERED.
 4
 5                                                    /s/ Frances M. Tydingco-Gatewood
                                                          Chief Judge
 6                                                    Dated: Jun 20, 2019
 7
 8
 9
10
     Submitted by:
11
12    /s/ Bruce A. Anderson                          /s/ John C. Terlaje
13    Bruce A. Anderson                              John C. Terlaje
      Ford Elsaesser                                 THE LAW OFFICE OF JOHN C. TERLAJE
14    ELSAESSER ANDERSON CHTD.                       Terlaje Professional Building
      320 East Neider Avenue, Suite 102              194 Hernan Cortez Ave., Suite 216
15    Coeur d'Alene, ID 83815                        Hagåtña, Guam 96910
16    (208) 667-2900                                 Telephone: (671) 477-8894
      Fax: (208) 667-2150                            Email: john@terlaje.net
17    ford@eaidaho.com
      brucea@eaidaho.com
18
19    Counsel for Debtor
20
21
     Approved as to form:
22
23   /s/ Curtis Ching
24   Curtis Ching
     Assistant United States Trustee
25   Office of the United States Trustee
26
27
28



            Case 19-00010 Document 197 Filed 06/20/19 Page 2 of 2
